DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment/Comment
This Office Action is in response to the Applicant’s Amendment filed on 03/04/2021.  In virtue of the amendment:
Claims 1 and 4-15 are present in the instant application.
Claims 1, 4 and 7 are currently amended.
Claims 2 and 3 are canceled.
Claims 9-12, 14 and 15 are withdrawn from further consideration.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 9-12, 14 and 15 are canceled.

Examiner’s Statement of Reasons for Allowance
Claims 1, 4-8 and 13 are allowed.
The primary reasons for the allowance of the claims are in the inclusion of the limitation(s):
… a circuit board which carries: an arrangement of LEDs; a current sensor for sensing a current flowing through the arrangement of LEDs; a cut-off switch in series with the arrangement of LEDs; a switch control circuit which is adapted to control the cut-off switch in dependence on the sensed current; wherein the switch control circuit comprises a reference voltage unit and a comparison circuit for comparing the current sensor signal with a voltage reference set by the reference voltage unit; and wherein the reference voltage unit comprises a resistor-diode circuit for generating an internal supply voltage and a resistor divider for generating the reference voltage from the internal supply voltage” and combination thereof, in the claim(s), i.e., claim 1 (claims 4, 7, 8 and 13 are allowed as being dependent on claim 1), and
“… a circuit board which carries: an arrangement of LEDs; a current sensor for sensing a current flowing through the arrangement of LEDs; a cut-off switch in series with the arrangement of LEDs; and a switch control circuit which is adapted to control the cut-off switch in dependence on the sensed current; wherein the switch control circuit comprises a timing circuit; wherein the switch control circuit comprises a reference voltage unit and a comparison circuit for comparing the current sensor signal with a voltage reference set by the reference voltage unit; and wherein the timing circuit comprises a feedback circuit between the comparison circuit output and input, which comprises a capacitor adapted to charge when the cut-off switch is closed and to discharge when the cut-off switch is open” and combination thereof, in the claim(s), i.e., claim 5 (claim 6 is allowed as being dependent on claim 5), which are not found in the prior art references.
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best consider with this application can be filed in ITOH (U.S. Pub. 2015/0366014 A1).


Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844